Citation Nr: 0948533	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-10 236	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran had active service from January 1944 to March 
1946.  He was awarded the Purple Heart Medal for wounds 
incurred during the Battle at Iwo Jima.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2007.  The appeal was previously before the Board 
in July 2009, when the Board found that new and material 
evidence sufficient to reopen a previously-denied claim for 
entitlement to service connection for bilateral hearing loss 
had been submitted.  Having reopened the claim, the Board 
remanded it for additional evidentiary development.  It has 
now been returned for further appellate review.

In VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in April 2009, the Veteran's 
representative claimed that there was clear and unmistakable 
error (CUE) in the January 2004 RO decision which denied 
service connection for hearing loss.  This matter is REFERRED 
to the RO for appropriate action.

Similarly, in a November 2009 statement, the Veteran's 
representative asserted that the VA has erroneously neglected 
to provide compensation for residuals of a mandible fracture, 
sustained during combat.  The representative pointed out that 
although a disability rating for scar residuals has been 
assigned, no other residuals of the fracture have been rated 
or compensated.  This matter is also REFERRED to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing most likely had its 
inception as a result of acoustic trauma sustained during 
service.

2.  The Veteran's tinnitus has been medically shown to be 
causally related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  According the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss as a result of acoustic 
trauma sustained during service is warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 101(24), 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends service connection for bilateral hearing 
loss and tinnitus is warranted.  He asserts that he 
experienced significant levels of acoustic trauma during his 
period of service, as heavy machine gunner who experienced 
combat during WWII, and that he did not wear hearing 
protection.  

In light of the resolution reached below, however, the Board 
finds that an exhaustive description of how the VA met its 
duties to notify and assist the Veteran in this particular 
case is unnecessary.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic 
diseases, to include sensorineural hearing loss, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service-connection for any disease or injury alleged to have 
been incurred in by such service, satisfactory lay evidence 
of service incurrence, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and shall resolve every 
reasonable doubt in favor of the Veteran.  38 U.S.C.A. 
§ 1154(b).  For injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 
(1996).  

Service department records show that the Veteran was a heavy 
machine gunner during service.  He was in combat during World 
War II in the Pacific.  On his separation examination in 
March 1946, his hearing was noted to have been normal in both 
ears according to the whispered and spoken voice tests.  

The medical evidence of record confirms the presence of 
hearing loss which meets the standard set forth in 38 C.F.R. 
§ 3.385.  The earliest medical corroboration of hearing loss 
consists of a 2003 VA examination report, however, as it does 
not appear the Veteran sought medical care for hearing loss 
prior to this point. 

The report of a September 2009 VA examination again reflects 
the presence of bilateral hearing loss and tinnitus.  
Although the examiner concluded that in view of the normal 
findings upon the Veteran's separation report, the Veteran's 
hearing loss was most likely caused by post-service noise 
exposure, the examiner explained that the Veteran's constant 
and bilateral tinnitus is more likely than not related to his 
hearing loss.

Other pertinent evidence of record includes a statement from 
the Veteran that on his job after service, he mostly worked 
at wiring and assembly work.  The Veteran has also stated 
that he wore hearing protection during episodes of workplace 
noise exposure.  In a March 2009 statement, his wife wrote 
the Veteran had told her that while waiting for 
rehabilitation in Hawaii after his gunshot wound, he reported 
a hearing problem, "which he has had ever since."  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As to the first of these, the Veteran's claimed noise 
exposure is consistent with his participation in combat as a 
heavy machine gun operator during World War II and 
establishes significant noise exposure.  See 38 U.S.C.A. 
§ 1154(b).  He stated that he did not wear hearing protection 
at that time, and the Board finds it more than credible that 
during the exigencies of combat, such as the battle of Iwo 
Jima where the Veteran was wounded, ear protection, if 
available, would not have been worn.  

That the Veteran has a current hearing loss disability which 
meets the requirements of 38 C.F.R. § 3.385 is undisputed.  
Similarly undisputed is the link between tinnitus and hearing 
loss.  Thus, the element of a nexus between bilateral hearing 
loss and noise exposure in service is the only disputed point 
in the appeal.  

The two VA medical opinions of record both rely upon the 
finding of normal hearing on the Veteran's 1946 separation 
examination report.  However, the "normal" audiologic 
examination in March 1946 did not include audiometric 
findings, but, rather, consisted solely of whispered and 
spoken voice tests; it is well established that the whispered 
and spoken voice tests are not sophisticated enough to detect 
all levels of hearing loss.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley, 157.  In other words, some hearing loss may be 
present even if not to the degree required for service 
connection under 38 C.F.R. § 3.385.  Accordingly, the tests 
conducted at separation did not establish normal hearing at 
that time, and, therefore, contrary to the examination 
conclusion, it is not established that the Veteran's hearing 
was normal in service.  

In view of these factors, the examiner's conclusion that 
post-service occupational noise exposure was the most likely 
cause of the Veteran's hearing loss is unsupported, and 
cannot be relied upon.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion). 

We find that the evidence of record pertaining to the nexus 
between hearing loss and service is evenly balanced.  
Although the medical professionals have concluded the 
Veteran's hearing loss is of more recent origin, as explained 
above, we are not convinced by their reasoning.  Furthermore, 
the lay evidence in support of the conclusion that the 
Veteran's hearing loss originated with noise exposure during 
service is significant.  The Veteran himself has identified 
his time in service as the most significant exposure to noise 
during his lifetime, and his wife has provided evidence of 
hearing loss shortly after service.  Given the Board's 
responsibility to weigh the evidence of record, and giving 
the benefit of the doubt to the Veteran in all cases of 
equipoise, as well as the explicit instructions that we must 
resolve every reasonable doubt in favor of the combat 
Veteran.  38 U.S.C.A. §§ 1154(b), 5107.  Therefore, the Board 
finds that the Veteran's currently-shown bilateral hearing 
loss had its inception during his period of WWII service.  
Therefore service connection is warranted for bilateral 
hearing loss.

As the Veteran's tinnitus is shown to be related to his 
hearing loss, service connection for tinnitus is warranted as 
well.

ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


